                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

             Plaintiff,

v.                                                          CV No. 18-627 WJ/CG

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

             Defendant.

            AMENDED ORDER SETTING SETTLEMENT CONFERENCE

      THIS MATTER is before the Court sua sponte. The April 30, 2019, Settlement

Conference will be held in the Gila Courtroom at the Pete V. Domenici United States

Courthouse, 333 Lomas NW, Albuquerque, New Mexico. The parties shall consult

the Order setting Telephonic Status Conference and Settlement Conference, (Doc. 39),

for additional deadlines and details about the Settlement Conference.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
